DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “FPGA, CPU, and SOC” must be shown or the feature(s) canceled from claim 14, and “operating unit” must be shown or the feature(s) canceled from claims 1, 9-11, 13, and 18.  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “424 in figure 4”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the term “the disclosure relates to” on line 1 of abstract.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


             Claim 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the term “specific metal”. However, it is unclear as to which “specific metal” the applicant refers to. Further, applicant’s specification has not provided as to which metal the claim refers to, therefore this ambiguity renders the claim indefinite. For examination purposes, the examiner interprets “specific metal” as a heat conducting material. 

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 20080110599 A1). 
Regarding claim 1, Bhatti teaches an apparatus with a housing (housing 24 of Bhatti), comprising: the housing having at least one surface (top wall 36 of Bhatti), outer walls (side walls 38 of Bhatti), and a plurality of fins (fins 50 of Bhatti); and an operating unit fixed to the housing (electronic device 22 fixed to housing 24, as shown on figure 1 of Bhatti), wherein the at least one surface of the housing includes: a base (floor 34 of Bhatti) exposed in an internal space (lower portion 28 of Bhatti) in which the operating unit is disposed (electronic device 22 is disposed below the housing to transfer heat to refrigerant 54, page 2 paragraph 0020 of Bhatti).
Bhatti teaches the invention as described above but fail to teach a fin cover connected to the fins, and a refrigerant filled in a space between the fin cover and the base, wherein the fin cover and the base are connected through the outer walls, and wherein the fin cover has a flat surface.
However, Reyzin teaches a fin cover (top wall 32, as shown on figure 2 of Reyzin) connected to the fins (connected to fins 40 of Reyzin), and a refrigerant (refrigerant 62 of Reyzin) filled in a space (chambers 58 of Reyzin) between fin cover (top wall 32 of Reyzin) and the base (bottom wall 30 of Reyzin), wherein the fin cover (32) and the base (bottom wall 30 of Reyzin) are connected through the outer walls (figure 2 of Reyzin), and wherein the fin cover has a flat surface (top wall 32 has a flat surface, figure 2 of Reyzin).

Regarding claim 18, Bhatti teaches a housing of an apparatus (housing 24 of Bhatti), comprising: at least one surface (multiple surfaces, 36 and 26 of Bhatti); outer walls (side walls 38 of Bhatti) connected to the at least one surface (side walls 38 connected to top wall 36, as shown on figure 1 of Bhatti); and a plurality of fins (fins 50 of Bhatti) connected to the at least one surface (connected to 26, as seen on figure 1 of Bhatti), wherein the at least one surface (36 and 26) of the housing (24) includes: a base (floor 34 of Bhatti) exposed in an internal space (lower portion 28 of Bhatti) in which an operating unit is disposed (electronic device 22 is disposed below the housing to transfer heat to refrigerant 54, page 2 paragraph 0020 of Bhatti). 
Bhatti teaches the invention as described above but fail to teach a fin cover connected to the fins, and a refrigerant filled in a space between the fin cover and the base, wherein the fin cover and the base are connected through the outer walls, and wherein the fin cover has a flat surface.
However, Reyzin teaches a fin cover (top wall 32, as shown on figure 2 of Reyzin) connected to the fins (connected to fins 40 of Reyzin), and a refrigerant (refrigerant 62 of Reyzin) filled in a space (chambers 58 of Reyzin) between fin cover (top wall 32 of Reyzin) and the base (bottom wall 30 of Reyzin), wherein the fin cover (32) and the base (bottom wall 30 of 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus of Bhatti to include a fin cover connected to the fins, and a refrigerant filled in a space between the fin cover and the base, wherein the fin cover and the base are connected through the outer walls, and wherein the fin cover has a flat surface in view of the teachings of Reyzin for the top and bottom to contain refrigerant within the chambers to aid in the necessary cooling of the electronic device. 
Claim 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Ku et al (US 20190141854 A1). 
Regarding claim 2, the combined teachings teach the invention as described above but fails to teach wherein the outer walls have different heights.
However, Ku teaches wherein the outer walls have different heights (see annotated figure 2c of Ku below). 

    PNG
    media_image1.png
    344
    625
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include the outer walls having different heights in view of the teachings of Ku to efficiently allow a cooling medium to pass through the device for cooling purposes. 
Regarding claim 19, the combined teachings teaches all the limitations of claim 19, see rejection of claim 2.
Claim 3-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 20080110599A1) and in further view of Doo et al (US 20110067841 A1).
Regarding claim 3, the combined teachings teach the invention as described above but fail to teach a plurality of bosses connected to the fin cover and the base.

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus of the combined teachings to include a plurality of bosses connected to the fin cover and the base in view of the teachings of Doo to create uniform coolant channels when assembled and to evenly disperse the coolant among heat sink and chassis pin fins when heat transfer takes place.  
Regarding claim 4, the combined teachings teach wherein each of the bosses has a groove having predetermined width and depth (pin fins 120 and 160 have predetermined depth and width grooves between them, see figure 4 of Doo).
Regarding claim 5, it is noted that claim 5 contains a product by process limitation as represented by the recitation “brazing”. In product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.” MPEP 2113. This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).t
Regarding claim 6,  the combined teachings teach wherein the bosses have a linear structure (160 and 120 are in linear form, see figure 4 of Doo).
Regarding claim 7, in view of indefiniteness, further comprising specific metal surrounding the bosses (cover 110 connected to chassis 100 may be made out of heat conducting material, page 2 paragraph 0025 of Doo. Examiner interprets this material to be made out of metal).
Regarding claim 20, the combined teachings teaches all the limitations of claim 20, see rejection of claim 3. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Pitwon et al (US 20170094832 A1).
Regarding claim 8, the combined teachings teach the invention as described above but fail to teach further comprising a separate space at an upper end of the housing
However, Pitwon teaches further comprising a separate space at an upper end of the housing (upper level of the front end 108 of the enclosure 106 used to dissipate heat once it rises, 0019 and as shown on figure 1 of Pitwon). 
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include a separate space at an upper end of the housing to show the airflow that passes through the upper portion of enclosure and to remove the heat that has collected on the upper portion of enclosure. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Chen et al (US 20180192545 A1)
Regarding claim 9, the combined teachings teach the invention as described above but fail to teach wherein the base has a shape corresponding to heights of parts included in the operating unit. 
However, Chen teaches wherein the base (base 202 of Chen) has a shape (U-shape of heat pipes 210 of Chen) corresponding to heights of parts (heat pipes 210 of Chen) included in the operating unit (heat dissipation apparatus of Chen).
Additionally, Applicant has not disclosed that having a base that has a shape corresponding to heights of parts included in the operating unit does anything more than produce the predictable result of having different heights of parts in the base of the operating unit. Since it has been held that having a base that has a shape corresponding to heights of parts included in the operating unit has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 IV. A, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to modify a base that has a shape corresponding to heights of parts included in the operating unit of Chang and meet the claimed limitations in order to provide the predictable results of having different heights of parts installed in the base.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Sumida (US 20180006441 A1).
Regarding claim 10, the combined teachings teach the invention as described above but fail to teach wherein the base has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing.

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include base has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing in view of the teachings of Sumida to ensure the structural strength of the circuit assembly to the heat dissipation member and the components within the circuit is intact. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Sumida (US 20180006441 A1) and Fleancu et al (US 20170077587 A1)
Regarding claim 11, the combined teachings teach the invention as described above but fail to teach wherein the fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing, and wherein the base has at least one hole in which the at least one protrusion is inserted.
However, Sumida teaches wherein the base (insulating layer 40 of Sumida) has at least one hole (holes 27a of Sumida) in which the at least one protrusion is inserted (fastening holes 43, as shown on figure 1 of Sumida).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the apparatus in the combined teachings to include wherein the base has at 
The combined teachings teach the invention as described above but fail to teach wherein the fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing. 
However, Fleancu teaches wherein the fin cover (component module 5 of Fleancu) has at least one protrusion (as shown on figure 3 and 4 of Fleancu) protruding toward the space to install a fastener (screw 7 of Fleancu) configured to fix the operating unit to the housing (as shown on figure 1).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include a fin cover has at least one protrusion protruding toward the space to install a fastener configured to fix the operating unit to the housing in view of the teachings of Fleancu to ensure the structural strength of the circuit assembly to the heat dissipation member and the components within the circuit is intact.
Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Lin et al (US 20190174659 A1).
Regarding claim 12, the combined teachings teach the invention as described above but fail to teach wherein the housing further includes a partition configured to separate the space into a plurality of sections.

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein the housing further includes a partition configured to separate the space into a plurality of sections to protect the chip from overheating by utilizing the heat dissipating pad to disperse heat that the chip conducts. 
Regarding claim 13, the combined teachings teach wherein the partition (shielding frame 120 of Lin) is formed by extending at least one protrusion (bent section 122 protrudes to meet S1, as shown on figure 2a of Lin) protruding toward the space (first surface S1 of Lin) from the base (plate 141 of Lin) to install a fastener (screws 150) configured to fix the operating unit to the housing (as shown on figure 1a and 1b of Lin). 
Regarding claim 14, the combined teachings teach wherein a first section (inner section of 120, as shown on figure 1b of Lin) and a second section (outside section of 120 of Lin) are defined by the partition, wherein the first section (inner section of 120, as shown on figure 1b of Lin) is defined at a position corresponding to at least one of a central processing unit (CPU) (central processing unit 130 of Lin, as shown on figure 1b of Lin) wherein the second section is defined at a position corresponding to a memory (outside section of 120 corresponds to a circuit board 110 as a computer motherboard, 0031 and as shown on figure 1b of Lin).	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Matsumoto et al (US 20160093788 A1).
Regarding claim 15, the combined teachings teach the invention as described above but fail to teach wherein the fins are filled with a refrigerant.
However, Matsumoto teaches wherein the fins (heat dissipating fins 603 are used in coolers 610A and 610B, as shown on figure 10 of Matsumoto) are filled with a refrigerant (liquid-cooled cooler may be adopted which allows refrigerant to flow through the inside, 0091 of Matsumoto).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein the fins are filled with a refrigerant in view of the teachings of Matsumoto to increase efficiency of cooling by allowing the refrigerant to flow inside of the fins. 
Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatti et al (US 20070246193 A1) in view of Reyzin et al (US 2008010599 A1) and in further view of Natali (US 20150144319 A1).
Regarding claim 16, the combined teachings teach the invention as described above but fail to teach wherein each of the fins as a fixing portion to be fixed to the fin cover, the fixing portion having a width larger than the width of other portions of the fins.
However, Natali teaches wherein each of the fins (fins 3 of Natali) as a fixing portion (see annotated figure 7 below of Natali) to be fixed to the fin cover (as shown on figure 7 of 
	
    PNG
    media_image2.png
    572
    920
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the cabinet in the combined teachings to include wherein each of the fins as a fixing portion to be fixed to the fin cover, the fixing portion having a width larger than the width of other portions of the fins to maximize surface area of heat exchange between the base and the fins. 
Regarding claim 17, the combined teachings teach wherein the fins (fins 3 of Natali) are fixed to the fin cover (via connecting portion 7 to base 2, as shown on figure 2 of Natali) such that the fixing portions are bonded to the fin cover in the space (as shown on figure 7 of Natali). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763